
	
		I
		112th CONGRESS
		1st Session
		H. R. 1644
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Rivera introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 412(e) of the Immigration and
		  Nationality Act to prohibit the provision of cash assistance or medical
		  assistance to any refugee who, after entering the United States, travels to a
		  country that supports international terrorism.
	
	
		1.Prohibition on certain
			 assistance to refugeesSection
			 412(e) of the Immigration and Nationality Act (8 U.S.C. 1522(e)) is amended by
			 adding at the end the following:
			
				(9)No cash assistance or medical assistance
				may be provided under this subsection to any refugee who, after entering the
				United States, travels to a country the government of which the Secretary of
				State has determined has repeatedly provided support for acts of international
				terrorism pursuant to section 6(j) of the Export Administration Act of 1979 (50
				U.S.C. App. 2405(j)), section 620A of the Foreign Assistance Act of 1961 (22
				U.S.C. 2371), or section 40 of the Arms Export Control Act (22 U.S.C.
				2781).
				.
		
